Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Roberts on 9/23/2021.

The application has been amended as follows: 
Claims 5, 9-11, and 18-29 were cancelled. 	

Claim 1 was replaced: 

1.  A method of detecting a sessile serrated adenoma/polyp (SSA/P) in a subject, the method comprising:
 
a. determining the level of expression of nucleic acids in a molecular signature in a biological sample obtained from the subject, wherein the molecular signature consists of CHFR, CHGA, CLDN1, KIZ, MEGF6, NTRK2, PLA2G16, PTAFR, SBSPON, SMEG1, SLC7A9, SPIRE1, and TACTD2, and optionally includes one or more of FOXD1, PIK3R3, PRUNE2, TPD52L1, TRIB2, C4BPA, CPE, DPP10, GRAMD1B, GRIN2D, KLK7, MYNC, TM4SF4 and a one or more nucleic acid used as a normalization control; 
b. comparing the level of expression of each nucleic acid in the molecular signature to a reference value; 
c. detecting a SSA/P in the subject based on the level of expression of each nucleic acid in the molecular signature relative to the reference value, wherein SSA/P is detected when CHFR, CHGA, and NTRK2 are decreased relative to the reference value, and when CLDN1, KIZ, MEGF6, PLA2G16, PTAFR, SBSPON, SMEG1, SLC7A0, SPIRE1, and TACSTD2 are increased relative to the 
d.  removing the SSA/P by a method selected from polypectomy, endoscopic resection and surgical resection.  
 
Claim 6 was amended to delete dependency from claim 5 and replace with dependency from claim 1. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is WO 2016/183487 which teaches throughout methods for distinguishing sessile serrated adenoma/polyp from other types of polyps, but the reference does not teach determining the expression level of all of the markers in claim 1, or in a set limited as claim 1 is to only the markers recited in claim 1.  The prior art does not suggest a reason to practice a method which includes determining the expression level of only these markers and detecting SSA/P based only on the expression level of these markers.  The claim is limited to only these markers by the use of the phrase “consists of” to define the marker set.    Furthermore, regarding subject matter eligibility, claim 1 has been amended to include step (d) which integrates the judicial exception.  

Rejoinder
Where applicant elects a subcombination, as here, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  Restriction/Election of species is withdrawn among all combinations which include the elected subcombination.  See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753.  The examiner can normally be reached on Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/Primary Examiner, Art Unit 1634